COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 IN THE INTEREST OF N. J. N. Y. a/k/a            §
 N. J. N. AND L. C., CHILDREN.                                   No. 08-08-00220-CV
                                                 §
                                                                    Appeal from the
                                                 §
                                                                   65th District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                  (TC#2006CM5065)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal for the reason that

abandoning the appeal is in the best interest of the minor children and achieves permanency in a

shorter amount of time. TEX .R.APP .P. 42.1(a)(1). Appellee agrees that dismissing this appeal is in

the best interest of the minor children and in the interest of justice. We therefore grant the motion

and dismiss the appeal. Also pending before this Court is Appellant’s motion for additional time to

file the appellate brief. Because we are dismissing this appeal on the Appellant’s motion, we find

that the motion for additional time is moot.



                                               GUADALUPE RIVERA, Justice
January 15, 2009

Before Chew, C.J., McClure, and Rivera, JJ.